DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael I. Angert on 3/22/2021.
The application has been amended as follows: 

1. (Previously Presented)	A method, comprising:
	 obtaining, at a device, from a network node, a listing of a first set of features offered by the network node to provide a network service;
	sending, to the network node, a request to use the network service;
	sending, to the network node, a request for a proof of authority for the network node to provide the network service;
	obtaining, from the network node, the proof of authority for the network node to provide the network service, including a listing of a second set of features authorized to be activated at the network node, signed by an authorization server; 
	validating the proof of authority for the network node;
	 confirming that the first set of features offered by the network node to provide the network service is included in the second set of features authorized to be activated at the network node, to confirm that the network node is validly authorized to use the second set of features to provide the network service;

	using the network service based on determining whether the third set of features needed by the network node to provide the network service is included in the second set of features authorized to be activated at the network node.

2. (Original)	The method of claim 1, wherein the device is a chip component, a client device, a network access node, a mobility management entity, or a gateway device.

3. (Original)	The method of claim 1, wherein the device is a client device or a chip component, and the network node is a network access node.


4. (Previously Presented)	The method of claim 1, further comprising:
	obtaining a proof of authority for the device to use a first set of selectively activated features at the device, signed by a first authorization server, wherein the first set of selectively activated features at the device includes first selectively activated features used by the device to use the network service, the proof of authority for the device originates at the first authorization server, is signed with a private key of the first authorization server, and includes a listing of the first set of selectively activated features at the device; 
	validating the proof of authority for the device by validating the listing of the first set of selectively activated features at the device using a public key of the first authorization server; 
	obtaining feature activation keys associated with the first selectively activated features, encrypted with a public key of the device;
	decrypting the feature activation keys, using a private key of the device, known only to the device; and
	activating and/or maintaining activation of the first selectively activated features with the feature activation keys.

5. (Previously Presented)	The method of claim 1, wherein the proof of authority for the network node originates at the authorization server, is signed with a private key of the authorization server, the method further comprising:


6. (Previously Presented)	The method of claim 4, wherein the first authorization server is a local authorization server.

7. (Canceled)

8. (Previously Presented)	The method of claim 1, wherein:
	a proof of authority for the device to use a first set of selectively activated features at the device, including first selectively activated features used by the device to use the network service, originates at a first authorization server and is obtained, at the device, from the first authorization server; and 
	the proof of authority for the network node originates at the authorization server and is obtained, at the device, from the network node.

9. (Previously Presented)	The method of claim 8, wherein the first authorization server and the authorization server are one authorization server.

10. (Previously Presented)	The method of claim 8, wherein the proof of authority for the device is obtained from the first authorization server during a feature activation process, during which the device obtains authorization to activate the first set of selectively activated features at the device.

11. (Previously Presented)	The method of claim 8, wherein the proof of authority for the device is data representative of an authorization certificate.

12. (Previously Presented)	The method of claim 8, wherein the proof of authority for the device is data representative of an authorization agreement indicating that the device is authorized to activate the first set of selectively activated features at the device.

13. (Previously Presented)	A device, comprising:
	a network communication circuit; and

		 obtain from a network node, a listing of a first set of features offered by the network node to provide a network service;
		send, to the network node, a request to use the network service;
send, to the network node, a request for a proof of authority for the network node to provide the network service;
		obtain, from the network node, the proof of authority for the network node to provide the network service, including a listing of a second set of features authorized to be activated at the network node, signed by an authorization server; 
		validate the proof of authority for the network node;
		confirm that the first set of features offered by the network node to provide the network service is included in the second set of features authorized to be activated at the network node, to confirm that the network node is validly authorized to use the second set of features to provide the network service;
		identify a listing of a third set of features needed by the network node to provide the network service; and 
		use the network service based on determining whether the third set of features needed by the network node to provide the network service is included in the second set of features authorized to be activated at the network node.

14. (Original)	The device of claim 13, wherein the device is a chip component, a client device, a network access node, a mobility management entity, or a gateway device.

15. (Previously Presented)	The device of claim 13, wherein the processing circuit is further configured to:
	obtain a proof of authority for the device to use a first set of selectively activated features at the device, signed by a first authorization server, wherein the first set of selectively activated features at the device includes first selectively activated features used by the device to use the network service, the proof of authority for the device originates at the first authorization server, is signed with a private key of the first authorization server, and includes a listing of the first set of selectively activated features of the device; 
	validate the proof of authority for the device by validating the listing of the first set of selectively activated features of the device using a public key of the first authorization server; 

	decrypt the feature activation keys, using a private key of the device, known only to the device; and
	activate and/or maintain activation of the first selectively activated features with the feature activation keys.

16. (Previously Presented)	The device of claim 13, wherein the proof of authority for the network node originates at the authorization server, is signed with a private key of the authorization server, wherein the processing circuit is further configured to:
	validate the proof of authority for the network node by validating the listing of the second set of features authorized to be activated at the network node using a public key of the authorization server.

17. (Previously Presented)	The device of claim 15, wherein the first authorization server is a local authorization server.

18. (Canceled)	

19. (Previously Presented)	The device of claim 13, wherein the processing circuit is further configured to:
	obtain, at the device, a proof of authority for the device to use a first set of selectively activated features at the device, signed by a first authorization server, wherein the proof of authority for the device originates at the first authorization server; and 
	obtain, at the device, the proof of authority for the network node from the network node, wherein the proof of authority for the network node originates at the authorization server.

20. (Previously Presented)	The device of claim 19, wherein the first authorization server and the authorization server are one authorization server.

21. (Previously Presented)	The device of claim 19, wherein the processing circuit is further configured to obtain the proof of authority for the device from the first authorization server during a feature activation process, during which the device obtains authorization to activate the first set of selectively activated features at the device.

22. (Previously Presented)	The device of claim 19, wherein the proof of authority for the device is data representative of an authorization certificate.

23. (Previously Presented)	The device of claim 19, wherein the proof of authority for the device is data representative of an authorization agreement indicating that the device is authorized to activate the first set of selectively activated features at the device.

24. (Previously Presented)	A method, comprising:
	sending, by a network node to a device, a listing of a first set of features offered by the network node to provide a network service to the device;
	obtaining a request, from the device, to use the network service;
	obtaining a request for a proof of authority for the network node to provide the network service;
	sending, to the device, the proof of authority for the network node to provide the network service, including a listing of a second set of features authorized to be activated at the network node, signed by a first authorization server, to permit confirmation that the network node is validly authorized to provide the network service by confirming that the first set of features offered by the network node to provide the network service is included in the second set of features authorized to be activated at the network node; 
	obtaining a proof of authority for the device, including a listing of a first set of selectively activated features authorized to be activated at the device, signed by a second authorization server; 
	validating the proof of authority for the device;
	identifying a listing of a third set of selectively activated features needed by the device to use the network service; and 
	sending a response to the request to use the network service based on results of validating the proof of authority for the device and determining whether the third set of selectively activated features needed by the device to use the network service is included in the first set of selectively activated features authorized to be activated at the device.

25. (Original)	The method of claim 24, wherein the network node is a network access node, a mobility management entity, or a gateway device.



26. (Previously Presented)	The method of claim 24, wherein:
	the proof of authority for the device originates at the second authorization server, and the listing of the first set of selectively activated features authorized to be activated at the device is signed with a private key of the second authorization server; and the method further comprising:
		validating the proof of authority for the device by validating the listing of the first set of selectively activated features authorized to be activated at the device using a public key of the second authorization server.

27. (Previously Presented)	The method of claim 24, wherein the proof of authority for the device originates at the second authorization server and is obtained, at the network node, from the device.

28. (Previously Presented)	The method of claim 24, wherein the proof of authority for the device originates at the second authorization server and is obtained, at the network node, in a form of a capability profile of the device, from a home subscriber server (HSS).

29. (Original)	The method of claim 24, wherein the proof of authority for the device is data representative of an authorization certificate. 

30. (Previously Presented)	The method of claim 24, wherein the proof of authority for the device is data representative of an authorization agreement indicating that the device is authorized to activate the first set of selectively activated features authorized to be activated at the device.

31. (Previously Presented)	The method of claim 24, wherein identifying the third set of selectively activated features comprises: 	
	deriving the listing of the third set of selectively activated features needed by the device to use the network service from a model-specific and/or a device-specific list of authorized selectively activated features maintained by the second authorization server.



	deriving the listing of the third set of selectively activated features needed by the device to use the network service from a model-specific and/or a device-specific list of licensable selectively activated features maintained by the second authorization server.

33. (Previously Presented)	The method of claim 24, further comprising:
	verifying that the device holds a private key that corresponds to a public key of the device included with the proof of authority for the device, wherein sending the response to the request to use the network service is further based on a result of the verifying.

34. (Previously Presented)	A network node, comprising:
	a network communication circuit; and
	a processing circuit coupled to the network communication circuit, the processing circuit configured to:
		send, to a device, a listing of a first set of features offered by the network node to provide a network service to the device;
		obtain a request, from the device, to use the network service;
		obtain a request for a proof of authority for the network node to provide the network service;
		send, to the device, the proof of authority for the network node to provide the network service, including a listing of a second set of features authorized to be activated at the network node, signed by a first authorization server, to permit confirmation that the network node is validly authorized to provide the network service by confirming that the first set of features offered by the network node to provide the network service is included in the second set of features authorized to be activated at the network node;		
		obtain a proof of authority for the device, including a listing of a first set of selectively activated features authorized to be activated at the device, signed by a second authorization server;
		validate the proof of authority for the device;
		identify a listing of a third set of selectively activated features needed by the device to use the network service; and 
		send a response to the request to use the network service based on results of validating the proof of authority for the device and determining whether the third set of 

35. (Original)	The network node of claim 34, wherein the network node is a network access node, a mobility management entity, or a gateway device.

36. (Previously Presented)	The network node of claim 34, wherein:
the proof of authority for the device originates at the second authorization server, and 
the listing of the first set of selectively activated features authorized to be activated at the device is signed with a private key of the second authorization server; and	
	the processing circuit is further configured to:
		validate the proof of authority for the device by validating the listing of the first set of selectively activated features authorized to be activated at the device using a public key of the second authorization server.

37. (Previously Presented)	The network node of claim 34, wherein:
	the proof of authority for the device originates at the second authorization server and the processing circuit is further configured to:
obtain the proof of authority for the device, at the network node, from the device.

38. (Previously Presented)	The network node of claim 34, wherein when identifying the third set of selectively activated features, the processing circuit is further configured to: 	
	derive the listing of the third set of selectively activated features needed by the device to use the network service from a model-specific and/or a device-specific list of authorized selectively activated features maintained by the second authorization server.

39. (Previously Presented)	The network node of claim 34, wherein when identifying the third set of selectively activated features, the processing circuit is further configured to:
	derive the listing of the third set of selectively activated features needed by the device to use the network service from a model-specific and/or a device-specific list of licensable selectively activated features maintained by the second authorization server.

40-50. (Canceled)

Allowable Subject Matter
Claims 1-6, 8-17, and 19-39 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VADIM SAVENKOV whose telephone number is (571)270-5751.  The examiner can normally be reached on 12PM-8PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey L Nickerson can be reached on (469) 295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jeffrey Nickerson/Supervisory Patent Examiner, Art Unit 2432                                                                                                                                                                                                        



/V.S/Examiner, Art Unit 2432